DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 2/1/2021.	
Claim(s) 1-20 is/are pending.

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


I. Claim(s) 1, 2, 3, 4, 6, 7, 8, 9, 10, 13, 15, 16, and 17 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0205594 to Bayer, et al. 

With respect to Claim 1, this claim requires “providing a carbon-containing material to a reactor comprising a solvent.” Bayer teaches providing carbon materials (Bayer 2: [0034] et seq.) with solvents. (Bayer 4: [0068]-[0069]). Bayer teaches a number of reactors. (Bayer 5: [0089]). Alternatively or additionally, the mixing vessels are more than reasonably construed as reactors. (Bayer 1: [0018]). 
Claim 1 further requires “providing one or more of: an oxidizing or reducing solution, and a doping and/or intercalating agent to the reactor comprising the carbon-containing material to obtain a reaction mixture.” Bayer teaches providing any number of materials to the mixture that could be characterized as oxidizing solutions (Bayer 1: [0026] – phosphoric acid) or doping/intercalating agents. (Bayer 2: [0030] – lithium acetate). 
Claim 1 further requires “heating the reaction mixture to a temperature and for a time period sufficient to obtain an intermediate material.” A first heating step is taught. (Bayer 4: [0087]).  
Claim 1 further requires “further heating the intermediate material to a temperature and for a time period sufficient to obtain the carbon nanomaterial.” A second heating step is taught. (Bayer 4: [0087]).  
As to Claim 2, Bayer teaches carbon black, one of the claimed carbon species. See Claim 4. The carbon black contains oxygen. (Bayer 2: [0036]; 5: [0115]).
As to Claim 3, any of the carbon species (see Claim 4, below) are reasonably construed as particles. See e.g. (Bayer 5: [0117] – 6: [0118]) (discussing carbon nanotubes and dimensions).  Alternatively or additionally, note the discussion of solvents accompanying Claim 1.  
As to Claim 4, at least graphite, graphene, carbon black, carbon nanotubes, activated carbon, expanded and intercalated graphite are taught. (Bayer 2: [0034] et seq.). Other species may be taught. (Bayer passim).  
As to Claim 6, at least ethanol and water are taught. (Bayer 4: [0068]-[0069]). Polyalkylene glycols are also taught. (Bayer 7: [0161]).
As to Claim 7, at least phosphoric acid is taught. (Bayer 1: [0026]).
As to Claim 8, at least lithium acetate is taught. (Bayer 2: [0030]).
As to Claim 9, at least lithium acetate is taught. (Bayer 2: [0030]).
As to Claim 10, a first heating at a temperature of 350-550 C and a second 450-750 C in a second zone, as well as a third heating at a temperature of 700-1200 C is taught. (Bayer 4: [0087]).  
With respect to Claim 13, this claim requires “providing a carbon-containing material to a reactor comprising a solvent.” Bayer teaches providing carbon materials (Bayer 2: [0034] et seq.) with solvents. (Bayer 4: [0068]-[0069]). Bayer teaches a number of reactors. (Bayer 5: [0089]). Alternatively or additionally, the mixing vessels are more than reasonably construed as reactors. (Bayer 1: [0018]).
Claim 13 further requires “providing one or more of: an oxidizing or reducing solution, and a doping and/or intercalating agent to the reactor comprising the carbon-containing material to obtain a reaction mixture.” Bayer teaches providing any number of materials to the mixture that could be characterized as oxidizing solutions (Bayer 1: [0026] – phosphoric acid) or doping/intercalating agents. (Bayer 2: [0030] – lithium acetate).
Claim 13 further requires “heating the reaction mixture to a temperature and for a time period sufficient to obtain an intermediate material.” A first heating step is taught. (Bayer 4: [0087]).  
Claim 13 further requires “further heating the intermediate material to a temperature and for a time period sufficient to obtain the carbon nanomaterial.” A second heating step is taught. (Bayer 4: [0087]).  
Claim 13 further requires “providing the carbon nanomaterial and one or more of additives selected from a conductive agent, binder, and thickening agent, to a second solvent to obtain the slurry of the carbon nanomaterial.” Adding at least a binder is taught. (Bayer 6: [0136] et seq., passim). 
Claim 13 further requires “coating a surface of a substrate with the slurry to obtain a coated substrate.” A surface of a substrate (aluminum foil) is coated with the paste/slurry. (Bayer 9: [0191]). 
Claim 13 further requires “heating the coated substrate to a temperature and for a time period sufficient to obtain the carbon nanomaterial film.” Heating is taught. Id.
As to Claim 15, a temperature of 105 C is taught. (Bayer 9: [0191]). 
As to Claim 16, electrochemical cells are taught / the film is so-configured. (Bayer 8: [0175]; 9: [0189] – “II. Production of Electrochemical Cells According to the Invention”). 
With respect to Claim 17, this claim requires “a cathode comprising carbon nanomaterial film according to claim 16.” Claim 16 is drawn to a method or process of making a “nanomaterial film.” For purposes of this rejection the “nanomaterial film according to claim 16” language is interpreted as a product-by-process limitation, i.e. a nanomaterial film produced by the process of Claim 16. The discussion accompanying Claim 16 is relied upon. Films/coatings are taught. See e.g. (Bayer 9: [0191]). 
Claim 17 further requires “an anode.” Anodes are taught. (Bayer 9: [0192]).
Claim 17 further requires “an electrolyte in fluid communication with the cathode and the anode.” Electrolytes are taught. Id.
Claim 17 further requires “a separator disposed between the anode and the cathode.” Separators are taught. Id.
As to Claim 18, Bayer teaches stamping out circular pieces and making electrochemical cells from these electrodes. (Bayer 9: [0191]). This reasonably suggests a coin cell. 
With respect to Claim 19, this claim requires “providing a carbon-containing material to a reactor comprising a solvent.” Bayer teaches providing carbon materials (Bayer 2: [0034] et seq.) with solvents. (Bayer 4: [0068]-[0069]). Bayer teaches a number of reactors. (Bayer 5: [0089]). Alternatively or additionally, the mixing vessels are more than reasonably construed as reactors. (Bayer 1: [0018]).
Claim 19 further requires “providing one or more of: an oxidizing or reducing solution, and a doping and/or intercalating agent to the reactor comprising the carbon-containing material to obtain a reaction mixture.” Bayer teaches providing any number of materials to the mixture that could be characterized as oxidizing solutions (Bayer 1: [0026] – phosphoric acid) or doping/intercalating agents. (Bayer 2: [0030] – lithium acetate).
Claim 19 further requires “heating the reaction mixture to a temperature and for a time period sufficient to obtain an intermediate material.” A first heating step is taught. (Bayer 4: [0087]).  
Claim 19 further requires “further heating the intermediate material to a temperature and for a time period sufficient to obtain the carbon nanomaterial.” A second heating step is taught. (Bayer 4: [0087]).  
Claim 19 further requires “providing the carbon nanomaterial to a polymer to obtain the nanocomposite.” Polymers are taught. (Bayer 7: [0146] et seq.). 


II. Claim(s) 1, 2, 3, 4, 6, 7, 8, 9, 10, 13, 15, 16, 17, and 20 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0205594 to Bayer, et al. 

	The discussion accompanying “Rejection I” above is incorporated herein by reference. To the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 
	As to Claim 20, Bayer teaches fabrication of an electrochemical cell, wherein the carbon nanomaterial / electrode material is combined with a polymer. (Bayer 9: [0190]-[0195]). Bayer teaches that the cell has charging and discharging capacities, i.e. electrical properties. (Bayer 9: [0194]). The Office does not have the capabilities to test the electrical properties of e.g. the copolymer of vinylidene fluoride (Bayer 9: [0190]) by itself, then compare the electrical properties of the copolymer and carbon nanomaterial to see of the latter is greater than the former. However, presumably the carbon nanomaterial increases the electrical properties. If it didn’t increase the electrical properties, there would no reason to add it. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).

III. Claim(s) 5 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0205594 to Bayer, et al. in view of:
(i) Sankar, et al., Ultrathin graphene nanosheets derived from rice husks for sustainable supercapacitor electrodes, New J. Chem. 2017; 41: 13762-13797 (hereinafter “Sankar at __”). 

The discussion accompanying “Rejections I-II” above is incorporated herein by reference. 
As to Claim 5, this claim contains product-by-process language (“is or is derived from”). As noted in “Rejection I,” Bayer teaches graphene. (Bayer 2: [0034]). Sankar teaches that graphene can be made from rice grain / rice husks. (Sankar “Abstract,” passim).  Sankar also teaches (suggests, and motivates) that said graphene is useful in electrodes. Id. Substitution of one graphene for another reflects substitution of known elements to achieve predictable results. This does not impart patentability. MPEP 2143.  

IV. Claim(s) 14 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0205594 to Bayer, et al. in view of:
(i) US 2017/0373292 to Less, et al. 

The discussion accompanying “Rejections I-II” above is incorporated herein by reference. 
As to Claim 14, Bayer teaches coating. (Bayer 9: [0191]). Bayer however would not appear to teach the specific coating techniques as claimed. Less teaches that a number of coating techniques, including at least spray coating, is useful for making electrodes. (Less 2: [0035]). Application of one known technique (spray coating, per Less) to a known method (coating, per Bayer) to achieve predictable results (something is coated on something else) does not impart patentability. MPEP 2143. 

V. Claim(s) 18 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0205594 to Bayer, et al. in view of:
(i) US 2016/0211507 to Sharma, et al. 

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 18, Bayer teaches stamping out circular pieces and making electrochemical cells from these electrodes. (Bayer 9: [0191]). As noted above, this reasonably suggests a coin cell. However, to the extent it somehow doesn’t, Sharma teaches the claimed cells. See e.g. (Sharma 15: [0121] - “such as prismatic shaped batteries, wound cylindrical batteries, coin cell batteries, or other reasonable battery shapes”) and (Sharma 16: [0123] – “Pouch cell batteries can be particularly desirable”). Incorporation of the nanomaterial films of Bayer into any of the various cell designs taught by Sharma reflects simple substitution of one element for another (i.e. the nanomaterial films of Bayer for those of Sharma), combining prior art elements to achieve predictable results (i.e. the nanomaterial film of Bayer with the cell designs of Sharma), etc. This does not impart patentability. MPEP 2143. 

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736